IN THE SUPREME COURT OF
               CALIFORNIA

             In re KIMBERLY LOUISE LONG
                     on Habeas Corpus.

                           S249274

           Fourth Appellate District, Division Two
                         E066388

               Riverside County Superior Court
                          RIF113354



                      November 30, 2020

Justice Liu authored the opinion of the Court, in which Chief
Justice Cantil-Sakauye and Justices Corrigan, Cuéllar,
Kruger, Groban and Franson* concurred.




*
      Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI,
section 6 of the California Constitution.
                          In re LONG
                            S249274


                 Opinion of the Court by Liu, J.


      Petitioner Kimberly Louise Long filed an original habeas
corpus petition in this court seeking relief from a 2005
conviction for second degree murder of her boyfriend, Oswaldo
Conde, for which Long was sentenced to prison for 15 years to
life. In 2015, upon finding that Long’s petition established a
prima facie case for relief, we issued an order to show cause
before the Riverside County Superior Court as to “why trial
counsel was not ineffective in his failure to: consult a time of
death expert, investigate DNA evidence, present evidence
petitioner did not change her clothes, and present evidence of
the victim’s application for a restraining order, and why
petitioner is not actually innocent of the crime as petitioner
claims in [various] grounds.”
      Long was convicted by a jury after an earlier jury trial had
ended in a mistrial. In adjudicating Long’s habeas corpus
petition, Judge Patrick Magers, who had presided over both of
Long’s trials, held an evidentiary hearing over several days,
adjudicated factual disputes, and ultimately found that Long’s
trial counsel rendered objectively deficient performance that
prejudiced Long’s case. The court granted Long’s petition,
vacated her conviction, ordered a new trial, and released her on
a $50,000 bond. The Court of Appeal reversed and reinstated
her conviction. We now reverse the judgment of the Court of
Appeal on the ground that trial counsel’s failure to investigate



                                1
                            In re LONG
                   Opinion of the Court by Liu, J.


the victim’s time of death was objectively unreasonable and
prejudicial to Long’s defense.
                                 I.
      At the close of Long’s first trial, nine jurors favored
acquittal and three favored guilt, and the court declared a
mistrial. Long’s second trial took place in December 2005 and
resulted in her conviction. The following facts were shown at
the second trial.
      On October 5, 2003, Long spent the day with Conde, their
friend Jeffrey Dills, and others riding their motorcycles and
drinking at various bars. Long had approximately 12 beers and
10 shots of hard liquor that day. The others had also been
drinking. At some point, an argument between Long and Conde
escalated into a physical altercation when the two of them, along
with Dills, returned to the couple’s home that evening in Corona.
According to Dills, Long accused Conde of “not paying his share
and being a loser and not having a job.”
      Long and Dills left sometime between 11:00 p.m. and
midnight and went to Dills’s home about 2.5 miles away. There,
Dills and Long spent time in a jacuzzi, then moved to the
bedroom and had oral sex. At some point, Long told Dills she
had to return home because her ex-husband was supposed to
drop off her child.
     Dills informed police that he dropped Long off at her home
around 1:20 or 1:25 a.m. Dills then returned to his own home;
he recalled seeing his alarm clock by his bedside at 1:36 a.m.
Long disputed this, testifying that she was dropped off by Dills
around 2:00 a.m.
     At 2:09 a.m., Long called 911 and said: “Oh my god
something happened to my husband. . . . I just came home. He’s

                                 2
                             In re LONG
                    Opinion of the Court by Liu, J.


bloody. I don’t know what’s going on. He’s still breathing.
Something’s wrong.” She hung up and then called 911 again.
During the second call, Long said she was an emergency room
nurse but added, “I can’t give him medical attention.
Something’s wrong with him.”
      Police officers Jeffrey Glenn and Edward Hurtado were
dispatched to the scene at 2:10 a.m. They arrived three to four
minutes later and found Long waiting in the middle of the
street, distraught. When they entered the home, they found
Conde slumped over the couch with his feet on the floor, and
they saw blood on the walls. Hurtado checked Conde’s body for
a pulse and found none. When Hurtado touched Conde’s neck,
a blood bubble burst in Conde’s mouth.
      Paramedics arrived at 2:20 a.m. They confirmed Conde
had no pulse and observed evidence of trauma to the right and
back of Conde’s head. The paramedics noted that Conde’s
wound was not actively bleeding and that his blood had already
coagulated. They described Conde’s skin as “pale or ashen” and
“cold” to the touch. Lividity, or skin discoloration resulting from
internal pooling of blood, was present on the back of Conde’s
arms and the left side of his face. They also observed rigidity,
or rigor mortis, in Conde’s arms.
      At 5:03 a.m., Deputy Coroner Richard Gomes arrived.
Gomes inspected Conde’s body and noted in his report: “Rigor
had not started. Lividity was almost fixed, with medium
discoloration, and consistent with his position.” On the morning
of October 7, Dr. Joseph Pestaner performed an autopsy and
noted in his report that “[r]igor mortis is mild to moderate and
symmetric. Livor mortis is fixed on the posterior aspect of the
body.” The coroner ultimately determined the cause of death


                                  3
                            In re LONG
                   Opinion of the Court by Liu, J.


was blunt force injuries to the head. Based on the autopsy
report and photographs, a pathologist testified that Conde had
been hit with a blunt weapon three to eight times and that an
injury of that nature would have resulted in Conde’s death
within 10 to 15 minutes.
      A forensic technician observed blood evidence 360 degrees
around Conde’s body, including castoff on all four walls. Police
noticed broken glass in the kitchen and saw that the sliding
glass door from the kitchen to the back yard was open. A
shotgun and shotgun shells were missing from a closet, as were
a bowl of change and a stereo from the living room.
Investigators found no evidence of an attempt to clean up the
house, no sign of the murder weapon, no blood anywhere else in
the house, and nothing to suggest the sinks or showers had been
recently used. Officers searched the area, but they did not
recover the murder weapon, any bloody clothing, or other
evidence linked to the crime.
      Corona police officers interviewed Long at the station.
According to Long, she stayed at Dills’s house for “an hour and
a half, two hours” but could not recall exactly when she arrived
home. When she arrived home, she noticed that the front door
was unlocked. She walked into the home and saw Conde was on
the couch in the living room. Given the blood, she initially
thought he had gotten into a fight. Long said that Conde was
“gurgling,” so she believed he was still alive and breathing. Only
after he remained inert did Long realize something was wrong.
She turned on the lights and saw he was gravely injured. She
told the police that she called 911 less than 10 minutes after
arriving home, ran around the house screaming, hung up on
911, ran outside, and called 911 again. In a second interview on
October 9, Long told officers that she suspected Conde’s ex-

                                 4
                            In re LONG
                   Opinion of the Court by Liu, J.


girlfriend Shiana Lovejoy murdered Conde because Lovejoy had
repeatedly threatened Long and Conde.
      The victim’s brother told law enforcement that on the
Monday before Conde was killed, Lovejoy had threatened to
“slice their throats” (referring to Long and Conde) and that
Lovejoy’s behavior had gotten “pretty bad” in the weeks before
Conde’s murder. Two weeks before Conde’s death, Lovejoy sent
a letter to Long claiming that she (Lovejoy) was still
romantically involved with Conde and calling Long a “whore”
and Conde a “broke mother fucker.” Lovejoy repeatedly called
Long and Conde and left harassing voicemails. Long and Conde
reported these calls to the police and changed their phone
number in response. Lovejoy also defaced Conde’s white truck
with the phrase “asshole & deadbeat” while it was parked at
Long’s house and put glue in the keyhole of his truck so he could
not open the door.
      A week before his death, Conde sought a restraining order
against Lovejoy and orders regarding custody and visitation of
their son. In the application, Conde wrote that Lovejoy “called
and said that my girlfriend [Long] is going to get it and for me
to watch my back,” and that Lovejoy “hates my girlfriend, and
she is going to ruin our lives.” His request for a temporary
restraining order was denied, but the court set a hearing on
Conde’s permanent restraining order application for October 20.
On the same day Conde sought a restraining order against
Lovejoy, Lovejoy filed a paternity suit against Conde. A few
days before Conde’s murder, Lovejoy filed a competing child
custody application. After Conde’s death, Lovejoy received
Social Security payments on behalf of their son.




                                 5
                            In re LONG
                   Opinion of the Court by Liu, J.


      Lovejoy told police that on the night of Conde’s murder,
she had dinner at T.G.I. Friday’s with Oscar Castaneda, whom
she was dating at the time, and then went to the Days Inn in
Whittier where they paid cash for a room and stayed until
around 1:30 a.m. Police confirmed Castaneda’s credit card was
used at the restaurant at 10:24 p.m. The Days Inn manager on
duty that night recognized a photo of Castaneda but had no
recollection of Castaneda at the motel that evening, and there
was no computer record of their stay. Lovejoy’s mother was
babysitting that night and told officers that Lovejoy arrived
home in Anaheim around 1:30 a.m.
      In a police interview, Lovejoy said she had a great
relationship with Conde until the last six months, when he
moved in with Long. Lovejoy admitted that she lied to the police
when they visited her house to investigate the vandalism of
Conde’s truck.
      Long’s ex-husband, Joe Bugarski, was also investigated as
a potential suspect. Long and Bugarski married in 1999 or 2000
and had a son. Bugarski described two incidents in which he
said Long was physically violent with him. According to a police
report, the second of those incidents, in June 2000, resulted in
Bugarski’s arrest for domestic violence. During that incident,
Bugarski held a butter knife to Long’s throat and threatened to
kill her. In March 2003, Long kicked Bugarski out of the house
and ended their marriage. On occasion, Long allowed Bugarski
to stay at her home to watch their son when Long worked the
graveyard shift. Bugarski installed a spy camera in Long’s
bedroom and a voice-activated tape recorder under her bed
because he suspected Long was intimately involved with Conde.
Bugarski threatened to “kick [Conde’s] ass” and told Long’s
mother he wanted to kill Conde. He occasionally stalked Long

                                 6
                            In re LONG
                   Opinion of the Court by Liu, J.


“around town,” and about a month before Conde’s murder, he
spied on Long and Conde at their home, which prompted a
neighbor to call 911.
      On the night of October 5, Bugarski was supposed to visit
Long’s home around 9:00 p.m. to drop off their son, but he left a
message on Long’s phone at 7:30 p.m. saying their son did not
want to go and would stay with Bugarski that night. Long called
back between 8:00 to 9:00 p.m. and told Bugarski that was fine
because she could not be home that night. Bugarski said he and
his son stayed at the home of Bugarski’s girlfriend, Chelsea
Murray, that night and fell asleep on Murray’s bunkbed
between 8:00 and 9:00 p.m. Murray told police she fell asleep
around 10:00 p.m. and awoke at 5:00 a.m. to Bugarski’s cell
phone vibrating.
      On October 22, police officers interviewed Alejandro and
Juanita Sandoval, who lived next door to Long and Conde, and
Phillip Virga, who lived across the street.          Alejandro
remembered waking up around 12:00 a.m. to the sound of a
motorcycle engine revving multiple times from inside his
neighbor’s garage. He told police he did not hear any voices at
that time. Alejandro went back to sleep and woke up again
briefly when he heard Long’s car alarm around 2:00 a.m.
      Juanita believed she heard Conde attempting to start his
motorcycle inside his garage at 1:30 a.m. The motorcycle stalled
multiple times, and she recalled hearing someone yelling “fuck”
and “shit” loudly at the motorcycle. Based on the engine’s
noises, she believed Conde left home on his bike and returned
around 1:45 a.m. Around 2:00 a.m., Juanita also heard Long’s
car alarm for “a little while.”




                                 7
                             In re LONG
                    Opinion of the Court by Liu, J.


      Virga told officers that he went out for dinner with his
family and spotted two motorcycles parked in front of Long and
Conde’s house around 8:00 p.m. on October 5. By the time Virga
returned at 9:30 or 9:45 p.m., the motorcycles were gone. Virga
was awakened around 11:50 p.m. to the sound of a motorcycle’s
roaring engine from inside the couple’s garage. He thought he
heard a muffled female’s voice inside the garage. Virga fell
asleep and woke up again around 12:10 a.m. to the sound of a
motorcycle engine and a female voice. Around 1:20 a.m., he
heard the sound of a motorcycle driving past. Virga woke up
again around 2:00 a.m. when he heard Long’s car alarm go off.
      Dills died unexpectedly before trial, so his preliminary
hearing testimony was admitted. Dills testified that he dropped
off Long at her home at 1:20 to 1:25 a.m. and drove back to his
own home by 1:36 a.m. on the night of Conde’s murder. Because
Dills was the only person who saw Long after midnight, the
prosecution at trial used his preliminary hearing testimony to
establish a timeline for the crime, with Long arriving home
around 1:20 a.m. and mortally wounding Conde some time
before her call to 911 at 2:09 a.m.
      During closing argument, the prosecutor argued that Long
arrived home intoxicated around 1:20 a.m., killed Conde,
disposed of the murder weapon, and cleaned herself and the
scene before calling 911 at 2:09 a.m. No physical or other direct
evidence connected Long to Conde’s killing. The jury found Long
guilty of second degree murder. On February 24, 2006, Long
was sentenced to a prison term of 15 years to life.
      Long moved for a new trial. (Pen. Code, § 1181.) The trial
court “reluctantly” denied Long’s motion, saying: “To make a
perfectly clear record in this matter, if this was a court trial, if


                                  8
                            In re LONG
                   Opinion of the Court by Liu, J.


the Court would have heard the evidence in this case, I would
have found the defendant not guilty. I would have found that
the evidence was insufficient to prove beyond a reasonable
doubt.” In particular, the court found “troubling” that Dills’s
preliminary hearing testimony featured so prominently in the
prosecution’s case, despite the fact that the cross-examination of
Dills “during the preliminary hearing was, as in most
preliminary hearings, not extensive.” In particular, the court
noted that “his level of intoxication was not fully addressed in
the examination.” The Court of Appeal upheld Long’s conviction
and denied her petition for rehearing. This court denied review.
      In February 2010, Long filed a petition for a writ of habeas
corpus in federal court. Reviewing Long’s conviction under the
standards set forth in the Antiterrorism and Effective Death
Penalty Act of 1996 (AEDPA; 28 U.S.C. § 2254), the district
court denied her petition but noted it was “unfortunate that
[Long’s] conviction largely hinged on [Dills’s] preliminary
hearing testimony.”
      Long appealed, claiming insufficient evidence supported
her murder conviction. The United States Court of Appeals for
the Ninth Circuit affirmed, explaining that “[w]ere we the jury,
we might have entertained a reasonable doubt. Were we sitting
as the reviewing court on direct appeal, we might have found
the evidence to be insufficient. But under AEDPA, which
demands double deference, we are limited to deciding whether
the California courts unreasonably applied Jackson [v. Virginia
(1979) 443 U.S. 307]. They did not.” (Long v. Johnson (9th Cir.
2013) 736 F.3d 891, 897.) One judge said, “I have grave doubts
about whether the State has convicted the right person in this
case.” (Ibid. (conc. opn. of Watford, J.).)



                                 9
                             In re LONG
                    Opinion of the Court by Liu, J.


      Long then sought habeas corpus relief in state court on the
grounds of ineffective assistance of counsel and actual
innocence. (Cal. Const., art. VI, § 10.) After the trial court and
Court of Appeal summarily denied Long’s petitions, this court
found that Long had stated a prima facie case for relief and
issued an order to show cause why relief should not be granted.
       The trial court took judicial notice of the prior proceedings
in Long’s case and conducted an evidentiary hearing over
several days. The court examined newly presented evidence and
heard witness testimony proffered by both parties. Following
the hearing, the court found by a preponderance of the evidence
that Long’s trial counsel, Deputy Public Defender Eric Keen,
had rendered objectively deficient performance by failing to
consult and present testimony from a time of death expert and
by failing to present supporting evidence about Long’s clothing.
The court granted Long’s petition, vacated her conviction, set
bail, and ordered a retrial.
      The Court of Appeal reversed, finding that “Keen’s
representation of defendant did not fall below an objective
standard of reasonableness.” (People v. Long (May 3, 2018,
E066388) [nonpub. opn.].) Because it found no deficient
performance, the court did not examine prejudice. We granted
review.
                                 II.
      The Sixth Amendment to the United States Constitution
and article I, section 15 of the California Constitution guarantee
a criminal defendant the “ ‘right to the effective assistance of
counsel at trial.’ ” (In re Lucas (2004) 33 Cal. 4th 682, 721; see
ibid. [a defendant is “ ‘ “entitled to the reasonably competent
assistance of an attorney acting as his diligent and conscientious


                                  10
                             In re LONG
                    Opinion of the Court by Liu, J.


advocate” ’ ”]; Strickland v. Washington (1984) 466 U.S. 668, 687
(Strickland).) “The ultimate purpose of this right is to protect
the defendant’s fundamental right to a trial that is both fair in
its conduct and reliable in its result.” (People v. Ledesma (1987)
43 Cal. 3d 171, 215 (Ledesma).)
       We focus here on Long’s allegation that her trial counsel
rendered ineffective assistance by failing to consult a time of
death expert. To succeed, Long must show that this omission
“fell below an objective standard of reasonableness”
(Strickland, supra, 466 U.S. at p. 688; see In re Thomas (2006)
37 Cal. 4th 1249, 1257) in light of “the professional norms
prevailing when the representation took place” (Bobby v. Van
Hook (2009) 558 U.S. 4, 7). Long must also show “a reasonable
probability that, but for counsel’s unprofessional errors, the
result of the proceeding would have been different.” (Strickland,
at p. 694.) Long “need not show that counsel’s deficient conduct
more likely than not altered the outcome in the case.” (Id. at
p. 693.) It is enough to show “a probability sufficient to
undermine confidence in the outcome.” (Id. at p. 694.)
      “[T]he standard for judging counsel’s representation is a
most deferential one.” (Harrington v. Richter (2011) 562 U.S.
86, 105 (Harrington).) We “must indulge a ‘strong presumption’
that counsel’s conduct falls within the wide range of reasonable
professional assistance because it is all too easy to conclude that
a particular act or omission of counsel was unreasonable in the
harsh light of hindsight.” (Bell v. Cone (2002) 535 U.S. 685, 702.)
“Unlike a later reviewing court, the attorney observed the
relevant proceedings, knew of materials outside the record, and
interacted with the client, with opposing counsel, and with the
judge.”    (Harrington, at p. 105.)        Accordingly, we must
“reconstruct the circumstances of counsel’s challenged conduct,

                                  11
                            In re LONG
                   Opinion of the Court by Liu, J.


and . . . evaluate the conduct from counsel’s perspective at the
time.” (Strickland, supra, 466 U.S. at p. 689.)
        Long prevailed on her habeas petition following an
evidentiary hearing with several findings in her favor. In
reviewing the trial court’s order granting relief, we apply “well
settled” standards of review: “[W]e give great weight to those of
the [trial court]’s findings that are supported by substantial
evidence.      This is especially true for findings involving
credibility determinations. The central reason for referring a
habeas corpus claim for an evidentiary hearing is to obtain
credibility determinations; consequently, we give special
deference to the [trial court] on factual questions ‘requiring
resolution of testimonial conflicts and assessment of witnesses’
credibility, because the [trial court] has the opportunity to
observe the witnesses’ demeanor and manner of testifying.’ [¶]
. . . [I]n other areas we give no deference to the [trial court]’s
findings. We independently review prior testimony, as well as
all mixed questions of fact and law. Whether counsel’s
performance was deficient, and whether any deficiency
prejudiced the petitioner, are both mixed questions subject to
independent review. Ultimately, the [trial court]’s findings are
not binding on us; it is for this court to make the findings on
which the resolution of [petitioner’s] habeas corpus claim will
turn.” (In re Thomas, supra, 37 Cal.4th at pp. 1256–1257,
citations omitted.)
                                 A.
      The crux of Long’s claim is that Keen, her trial counsel,
failed to sufficiently investigate Conde’s time of death. At the
evidentiary hearing, Keen testified that the only expert he
consulted on time of death was Daniel Vomhof, an accident


                                 12
                            In re LONG
                   Opinion of the Court by Liu, J.


reconstruction expert with no medical degree or experience in
pathology. Keen had contacted Vomhof in an effort to establish
that Long was not physically capable of causing Conde’s
injuries. During that consultation, Keen learned that Vomhof
“was also a time-of-death expert or purported to be.” Although
Keen said he “spoke to [Vomhof] about that issue,” he could not
recall if Vomhof had seen the paramedics’ report or coroner’s
report, nor could he “remember specifically what each of us
said.” Keen confirmed that he “didn’t contact an actual
pathologist” or “anyone else besides Dr. Vomhof” to discuss time
of death. Defense investigator William Sylvester confirmed that
Keen never instructed him to seek out a time of death expert in
Long’s case.
       Keen further testified that his view at the time of Long’s
trials was that no medical expert could offer a time of death that
excluded the prosecution’s theory of Long’s window of
opportunity for committing the crime. Keen based this opinion
on “what Dr. Vomhof told [him]” and on his “own experience,”
which “at the time” consisted of “nothing more than [mandatory
continuing legal education] for attorneys, homicide seminars,
stuff of that nature.” Keen said, “It’s my belief that anybody who
testified regarding time of death would have to give a range, and
that the times we were dealing with . . . were too small, and then
necessarily that range would encompass both theories, the
prosecution’s theory and our theory.” Keen testified that if he
were trying the case today, he would “seek the opinion of a
pathologist, somebody who had performed on the order to
thousands of autopsies over their career to render testimony.”
       The defense’s Strickland expert, Gary Gibson, provided
additional context during the evidentiary hearing. Gibson was
a law professor at California Western School of Law, teaching


                                 13
                            In re LONG
                   Opinion of the Court by Liu, J.


California evidence, forensic evidence, advanced criminal
litigation, and California sentencing. He had also been a public
defender for over 20 years in San Diego County and worked on
200 to 300 homicide cases. He testified that Vomhof’s résumé
indicated he took a continuing education course on time of death
in 1979 or 1980 but had no other training or expertise on time
of death. Gibson said he would never seek a time of death
opinion from “somebody who is not only not an M.D., but is [also]
not a medical examiner.” He considered Keen’s reliance on
Vomhof unreasonable because Vomhof is a biochemical engineer
and not a medical doctor with expert knowledge of how to
estimate time of death.
       The trial court agreed, finding that Vomhof was “not a
qualified expert to render an opinion regarding time of death”
and that Keen made “no effort to contact or secure the testimony
of such” an expert. The trial court reviewed Vomhof’s résumé
and noted that he “holds a Ph.D. in biochemistry” but “is not a
forensic pathologist or medical examiner” and “does not have a
medical degree.” The court found that although Vomhof is an
expert in biomechanics and accident reconstruction, “nothing”
in Vomhof’s résumé showed he was qualified to provide an
expert opinion on time of death.
       In general, estimating time of death requires expert
knowledge on how to measure and evaluate relevant
postmortem bodily processes and indicators such as lividity,
rigor mortis, body temperature, and decomposition. (See
Henßge et al., Death Time Estimation in Case Work. II.
Integration of Different Methods (1988) 39 Forensic Sci. Intl. 77,
77–78 (hereafter Henßge); In re Richards (2016) 63 Cal. 4th 291,
303 [citing expert testimony that “time of death is a complex
determination”].) In addition to Vomhof’s lack of medical


                                 14
                            In re LONG
                   Opinion of the Court by Liu, J.


training or expertise to evaluate such indicators, Keen could not
recall — and there is no indication in the record — that Vomhof
was provided with the paramedics’ report, the coroner’s report,
or other information necessary to reach an informed opinion as
to Conde’s time of death. The trial court’s finding that Vomhof
was not qualified to provide an expert opinion on time of death
is supported by substantial evidence, and we adopt it.
      The further question, to which we apply our independent
judgment, is whether Keen’s failure to consult a time of death
expert fell below an objective standard of reasonableness. In
addressing this question, we focus not on whether Keen “should
have presented” expert testimony on Conde’s time of death, but
on “whether the investigation supporting [counsel’s] decision
not to [consult a time of death expert] was itself reasonable.”
(Wiggins v. Smith (2003) 539 U.S. 510, 523 (Wiggins).)
      Not every homicide case presents a significant issue
regarding the time of death. Gibson testified that he recalled
only two instances in which time of death was at issue among
the hundreds of murder cases he worked on as a public defender.
But Conde’s time of death was a particularly important issue in
this case and therefore gave rise to a duty of defense counsel to
investigate. The core of the prosecution’s theory regarding
Long’s opportunity to commit the crime rested on Dills’s
preliminary hearing testimony that he dropped off Long at her
home between 1:20 and 1:25 a.m. Long repeatedly insisted she
arrived home around 2:00 a.m., placing her outside the window
of opportunity to murder Conde, clean herself up, and dispose of
the evidence. A reasonably competent defense attorney would
have recognized the importance of investigating Conde’s time of
death to examine whether it was inconsistent with the



                                 15
                             In re LONG
                    Opinion of the Court by Liu, J.


prosecution’s timeline and could cause the jury to have a
reasonable doubt about Long’s guilt.
       We acknowledge that time of death often cannot be
estimated with precision and that reliable estimates are
commonly stated as a time range. Even so, Keen’s inquiry on
this issue “did not reflect reasonable professional judgment.”
(Wiggins, supra, 539 U.S. at p. 534.) Although Keen discussed
Conde’s time of death with Vomhof, the discussion was
serendipitous. Keen had contacted Vomhof to explore the level
of force needed to fatally injure Conde; he did not contact
Vomhof to discuss time of death, nor was he aware that Vomhof
purported to have time of death expertise, nor is there any
indication that he gave Vomhof the paramedics’ report, coroner’s
report, or other information necessary to form a reliable opinion
as to time of death. Under these circumstances, a competent
attorney would have sought the opinion of a time of death expert
on what the observations of lividity and rigor mortis in the
paramedics’ and coroner’s reports implied for Conde’s time of
death. At the time of Long’s trials, such observations had long
been recognized in forensics literature and case law as
indicators capable of informing time of death estimates. (See,
e.g., Henßge, supra, 39 Forensic Sci. Intl. at pp. 78–81; People v.
Noguera (1992) 4 Cal. 4th 599, 614 [“routine examinations for
lividity and rigor mortis” are “two crude measures used to
approximate time of death”]; People v. Watson (1956) 46 Cal. 2d
818, 825 [medical experts estimated time of death based on rigor
mortis]; People v. Adkins (2002) 103 Cal. App. 4th 942, 948
[forensic pathologist relied on observations of rigor mortis and
lividity in estimating time of death]; People v. Culuko (2000) 78
Cal. App. 4th 307, 320 [pathologist estimated time of death based
on rigor mortis].)


                                  16
                            In re LONG
                   Opinion of the Court by Liu, J.


      Keen testified that he did not seek an expert opinion on
time of death because he believed any estimate would
encompass a range too broad to exclude the prosecution’s
timeframe for the crime. But there is scant evidence to indicate
he sought expert advice to confirm that belief. Even accepting
that time of death estimates are inexact and are stated as a
range, it is not clear what led Keen to believe that any range
derived from the available evidence would necessarily
encompass the prosecution’s timeframe — a timeframe that
tended to rule out the possibility that someone other than Long
committed the crime. When asked what “specifically” in his
training led him not to inquire further into Conde’s time of
death, Keen identified nothing specific. Although Keen said he
had knowledge about lividity and rigidity, his testimony
provides no indication as to whether or how that knowledge
informed his judgment. Without further inquiry, Keen had no
basis to write off the possibility that a time of death estimate
would help exculpate Long.
      The Court of Appeal believed it was reasonable that Keen
did not consult a time of death expert and instead focused Long’s
defense on third party culpability. But the two lines of defense
were potentially complementary, not mutually exclusive; an
expert opinion that Conde likely died before 1:20 a.m. would
have tended to bolster Long’s defense that another party
committed the crime. In any event, we see no reason why
competent counsel would not have at least inquired. (See
Strickland, supra, 466 U.S. at p. 691 [“counsel has a duty to
make reasonable investigations or to make a reasonable
decision that makes particular investigations unnecessary”];
Ledesma, supra, 43 Cal.3d at p. 215 [counsel must “make a
rational and informed decision on strategy and tactics founded


                                 17
                             In re LONG
                    Opinion of the Court by Liu, J.


on adequate investigation and preparation”].) Without such
investigation, Keen was not in a position to make a reasonable
decision as to which defense or defenses to focus on at trial.
      A reviewing court must apply “ ‘a heavy measure of
deference to counsel’s judgments’ ” in assessing the
reasonableness of a particular decision not to investigate.
(Wiggins, supra, 539 U.S. at p. 522.) But “[i]n assessing the
reasonableness of an attorney’s investigation, [we] must
consider not only the quantum of evidence already known to
counsel, but also whether the known evidence would lead a
reasonable attorney to investigate further.” (Id. at p. 527.) The
prosecution’s theory of the case put Long at the crime scene no
earlier than 1:20 a.m., roughly 45 minutes before the police
arrived. Time of death was not only a central issue to
investigate; it was also a viable issue for investigation in light of
the lividity and rigidity observations by the paramedics and
coroner.     A reasonably competent attorney would have
investigated further, and Keen had no reasonable basis for
failing to do so. (See id. at p. 534.) We conclude that counsel’s
failure to consult a time of death expert “was the result of
inattention, not reasoned strategic judgment” (ibid.), and that
counsel’s performance in this regard fell below an objective
standard of reasonableness.
                                  B.
      We now consider whether counsel’s failure prejudiced
Long’s defense. We examine what “evidence counsel failed to
discover and present in this case” and whether there is “a
reasonable probability that a competent attorney . . . would have
introduced it” (Wiggins, supra, 539 U.S. at pp. 534–535), and
then we address whether “there is a reasonable probability that


                                  18
                            In re LONG
                   Opinion of the Court by Liu, J.


[the jury] would have returned” a different verdict if it “had
. . . been confronted with [that] evidence” (id. at p. 536).
                                 1.
      The trial court found that “qualified medical opinions”
concluding that Conde’s death occurred significantly earlier
than 1:20 a.m. “were available at the time of trial” in 2005. This
finding is supported by substantial evidence.
      At the evidentiary hearing, Long presented the testimony
of two pathology experts. Dr. Zhongxue Hua was a professor of
pathology at the Albert Einstein College of Medicine and
previously served as chief medical examiner for Union County
in New Jersey. He testified that he has performed around 3,000
autopsies and has reviewed “at least the same amount” of
autopsy reports. He explained that the science undergirding
time of death estimation is not precise down to minutes or
seconds, but it can provide a meaningful range of possible times.
      Upon reviewing the circumstances in this case, Dr. Hua
opined that it was “remotely possible” but “extremely unlikely”
that Conde died after 1:20 a.m. Based on “the known set of
evidence,” Dr. Hua concluded that Conde’s “time of death
occurred long before 1:20 a.m.” In providing this estimate, Dr.
Hua assigned particular importance to the paramedics’
observation of rigor in Conde’s arm around 2:20 a.m. He
explained that although rigor may present as early as 30
minutes to an hour after death in small muscles such as those
in a person’s fingers or jaw, it would take “much, much later
than 30 minutes” after a person’s death for rigor to present in
the medium-sized muscles of the arms. Dr. Hua also considered
the paramedics’ observations regarding the body’s lividity. He
noted that some lividity could present as early as 30 minutes to


                                 19
                             In re LONG
                    Opinion of the Court by Liu, J.


one hour following a person’s death, suggesting that Conde must
have died at least 30 minutes before the paramedics’
observation.
       Dr. Hua placed less emphasis on the coroner’s report. As
noted, the coroner arrived almost three hours after the
paramedics; Dr. Hua said he generally finds earlier observations
to be more helpful than subsequent observations. He testified
that the coroner’s observation of “almost fixed” lividity was
inconsistent with the coroner’s notation that rigor “had not
started,” since lividity and rigor tend to present together.
According to Dr. Hua, the coroner’s notation that rigor had not
started was “impossible” as Conde had been dead for over two
hours. Dr. Hua testified that any finding that rigor “had not
started” by 5:03 a.m., when the deputy coroner arrived, was
“extremely unlikely.” Further, Dr. Hua testified that there is no
precise definition of “almost fixed” lividity, so he discounted fully
fixed lividity by 50 percent in order to derive his “most
conservative” time of death estimate. He opined that the
earliest time when “almost fixed” lividity (so understood) could
present is “minimum, minimum four hour[s]” after death, and
he rejected the possibility that “almost fixed” lividity could occur
within four hours after death. On cross-examination, Dr. Hua
testified that even if the coroner had examined the body closer
to 7:00 a.m., his time of death estimate would be “still before”
1:20 a.m. given the paramedics’ observation of rigor in Conde’s
arm at 2:20 a.m.
      Long’s other expert was Dr. James Bonnell, who had
previously served as the chief deputy medical examiner for San
Diego County and had performed over 7,000 autopsies and had
provided sworn testimony over 585 times at the time of the
hearing. Dr. Bonnell estimated that Conde died “much closer to

                                  20
                             In re LONG
                    Opinion of the Court by Liu, J.


11:00 [p.m.] than 1 [a.m.].” He placed “great reliability” on the
paramedics’ observations, as they “were the first people to
actually examine the body.” Dr. Bonnell considered but did not
credit the coroner’s findings. In his view, the coroner’s
observation that rigor “had not started” was “inaccurate.” Dr.
Bonnell highlighted the paramedics’ contrary observation that
rigor was present in Conde’s arms at 2:20 a.m. According to Dr.
Bonnell, if “rigidity was not present” during the coroner’s
examination between 5:03 and 7:13 a.m., it “can equally mean
that [rigor] has passed,” not that rigor had not yet started. If
Conde had died before midnight, Dr. Bonnell noted, “it wouldn’t
surprise [him] that [rigor] has passed at 7 o’clock.” Like Dr.
Hua, Dr. Bonnell testified that the presence of “almost fixed”
lividity at the time of the coroner’s examination “totally
contradicts” the coroner’s finding of absence of rigor. Especially
in light of the paramedics’ observations, Dr. Bonnell
characterized the prosecutor’s theory that Conde died at or after
1:20 a.m. as “medically impossible.”
       Dr. Bonnell also considered the testimony of a neighbor
who thought she heard Conde in his garage at 12:30 a.m. He
testified that given the strength of the evidence suggesting an
earlier time of death, “I don’t place a whole lot of reliability on”
the indicia that Conde was alive as late as 12:30 a.m. On cross-
examination, Dr. Bonnell said he “wouldn’t rely . . . at all” on
Long’s background as an emergency room nurse or her 911 call
transcript in which she said Conde was “still breathing”
because, “number one, she may have been in shock, and number
two, I know she was intoxicated.”
      The district attorney called Dr. Joseph Cohen, who was
the chief forensic pathologist of the Riverside County Sheriff-
Coroner’s Office and had performed over 7,000 autopsies. Dr.

                                  21
                            In re LONG
                   Opinion of the Court by Liu, J.


Cohen disagreed with Dr. Hua’s assessment of the paramedics’
observation of rigor in Conde’s arms. He testified that rigor may
be observable “within minutes” of a person’s death, although he
acknowledged that it generally takes “30 to 60 minutes” for rigor
to appear. Dr. Cohen said he placed little weight on the
paramedics’ report, as “the deputy coroner’s examination
generally will trump the first responder’s impression — not
always.” Even so, Dr. Cohen largely dismissed the observations
of rigidity and lividity in the coroner’s report. Dr. Cohen
doubted that rigor could be present at 2:20 a.m. but not at 6:00
a.m., saying that such a finding “doesn’t make sense.” He also
“disagree[d] that [lividity] would have been fixed or nearly fixed
at the time of the coroner investigator’s examination,”
describing the coroner’s finding of “almost fixed” lividity as
“hard to believe” and an “impossibility.”
      In estimating Conde’s time of death, Dr. Cohen said he
would give “appropriate weight” to the testimony of Juanita
Sandoval, who said she heard Conde attempting to start his
motorcycle in his garage at 1:30 a.m., and to the 911 call in
which Long said Conde was still breathing. Dr. Cohen also
disagreed with Dr. Hua’s and Dr. Bonnell’s time of death
estimates, describing them as “ludicrous,” “skewed,” “too
inflexible,” and “too narrow of a range.” Ultimately, Dr. Cohen
opined that Conde’s time of death was “as likely” before 1:20
a.m. as after.
      After hearing the testimony of all three experts, the trial
court found that Dr. Hua and Dr. Bonnell “concluded to a
reasonable degree of medical certainty that the postmortem
changes observed in the victim’s body could not have occurred in
less than an hour. Neither forensic pathologist could give an
exact timing of the victim’s death. However, both forensic

                                 22
                             In re LONG
                    Opinion of the Court by Liu, J.


pathologists testified in this court that the victim’s death
occurred significantly earlier than 1:20 a.m., the earliest time
the prosecution could place the petitioner at the scene. Their
observations were based upon postmortem changes by the first
responders as well as the deputy coroner’s report . . . .
[¶] Hearing their testimony, this Court finds both opinions to be
credible, convincing, and compelling. Their testimony indicates
such qualified medical opinions were available at the time of
trial and defense counsel failed to seek out medical experts to
address the issue.” These findings, reflecting the trial court’s
determination of the witnesses’ credibility, are supported by
substantial evidence.
                                  2.
       The trial court further ruled that the testimony of a
qualified time-of-death expert was evidence that a competent
attorney would have presented at trial: “In making this ruling,
I’m not saying that he should have contacted these two
particular experts, but it’s apparent to the Court that these
qualified opinions did exist in the medical field . . . . [¶] If such
expert would have testified, it would have put the victim’s time
of death at a time when petitioner could not have committed the
crime, if believed by the jury. Obviously, it’s always a question
of fact for the jury to either accept or reject the testimony of any
witness that testifies, including an expert.”
      The Court of Appeal “disagree[d] with the trial court’s
conclusion that no reasonable attorney would have failed to
present expert time of death evidence to the jury.” The Court of
Appeal observed that “Hua estimated the victim died before 1:20
a.m., but conceded that estimate could be effected [sic] by the
timing of when Gomes [the coroner] observed the victim’s body;


                                  23
                            In re LONG
                   Opinion of the Court by Liu, J.


the record fails to show at precisely what time Gomes examined
the victim’s body.” The court also said Dr. Bonnell’s estimate
that Conde died between 11:00 a.m. and 12:30 p.m. “was based
upon not considering, or disregarding, all evidence of a later
time period, such as [a neighbor’s] statement that she heard the
victim at 1:30 a.m., defendant’s 2:09 a.m. observation that the
victim was breathing, [the coroner’s] conclusion that rigor had
not started by 5:03 a.m. on October 6, and Dr. Pestaner’s
observation that the victim’s body was in a state of rigor on
October 7.” Further, the court explained that Dr. Cohen’s
inconclusive testimony “supports Keen’s reasoning” that a time
of death estimate would be too broad to exclude the prosecution’s
theory. In sum, the court said, “an attorney could reasonably
conclude that reliance upon expert testimony, such as Bonnell’s,
would have been a risky defense strategy because a jury could
reasonably view such testimony with skepticism and therefore
it would be unlikely to raise a reasonable doubt.”
      In evaluating these competing views, we begin by noting
that the Court of Appeal did not disagree with the trial court’s
finding that “qualified medical opinions [that Conde died before
1:20 a.m.] were available at the time of trial.” The Court of
Appeal’s concern was that Dr. Hua’s and Dr. Bonnell’s opinions
were not clear or not persuasive. However, the Court of Appeal
appeared to ignore Dr. Hua’s testimony that he would place
Conde’s time of death earlier than 1:20 a.m. even if the deputy
coroner had not inspected the body until 7:00 a.m. And the court
did not mention Dr. Bonnell’s testimony that he did not give
weight to the coroner’s observation that rigor had not started
because it “totally contradicts” the other time of death
indicators, or to Long’s 2:09 a.m. observation that Conde was
breathing in light of her shock and level of intoxication.


                                 24
                            In re LONG
                   Opinion of the Court by Liu, J.


      More fundamentally, all the experts who testified were
aware that the various pieces of evidence bearing on Conde’s
time of death were potentially inconsistent, and they took those
inconsistencies into account. In their responses to extensive
questioning, Dr. Hua and Dr. Bonnell explained why they placed
greater reliance on some indicators and not others, and both
experts placed significant weight on the observations of the
paramedics, the first responders on the scene. (Cf. In re
Richards, supra, 63 Cal.4th at p. 303 [noting forensic
pathologist’s testimony that “the closer to the time of death
observations are made, the more accurate the findings will be”].)
Notably, all three experts were critical of key findings in the
coroner’s report. Further, the trial court acknowledged that Dr.
Cohen “is a highly qualified medical examiner” and that Dr.
Cohen “disagreed with the expert testimony of Dr. Bonnell and
Dr. Hua and opined the time of death was just as likely . . .
before 1:20 a.m. as after.” Nevertheless, the trial court, after
hearing all three experts’ lengthy testimony over several days,
found Dr. Hua’s and Dr. Bonnell’s opinions “to be credible,
convincing, and compelling.” This is not to say that contrary
time-of-death opinions were not also available, as evidenced by
Dr. Cohen’s testimony. But our assessment of prejudice focuses
on the availability of credible opinions favorable to Long
because, in light of our determination that counsel did not
properly investigate the victim’s time of death, we cannot rule
out a reasonable likelihood that had he done so, he would have
discovered an opinion helpful to Long’s defense.
     The Court of Appeal was correct to focus its inquiry not
simply on whether expert testimony that Conde died before 1:20
a.m. was available, but on whether a reasonable attorney could
have chosen not to present such testimony. It is true that such


                                 25
                            In re LONG
                   Opinion of the Court by Liu, J.


testimony could have been challenged on various grounds, and
the trial court recognized that “[a] jury hearing this case could
accept [Dr. Cohen’s] testimony and disregard petitioner’s
experts, whoever those qualified experts will be.”            But
considering the totality of the experts’ testimony as well as the
trial court’s findings, we conclude there is a reasonable
probability that a competent attorney would have presented
such evidence at trial.
       As noted, a time of death defense would have potentially
complemented defense counsel’s theory of third party
culpability; evidence that Conde died before Long got home
would have suggested that someone else committed the crime.
Although such testimony would have been at odds with Long’s
statements during her 911 call at 2:09 a.m. and her statements
to investigators, a competent attorney could have argued she
was mistaken due to her intoxication and the shock of
discovering Conde. Indeed, Keen argued at trial that Long was
“intoxicated” and “hysterical” when she came home “and saw
[Conde] dead on the couch,” and Keen emphasized various
aspects of the paramedics’ report to suggest Conde was dead
before Long arrived. In other words, discounting Long’s 2:09
a.m. statement that Conde was still breathing was in fact part
of, not in tension with, the defense strategy. At the evidentiary
hearing, Keen testified that expert testimony placing the time
of death before Long’s arrival “would be consistent with our
defense” and that he “would have fought to introduce that at
trial” if he had known such testimony was available.
      In sum, the record before us does not support the Court of
Appeal’s conclusion that presenting a time of death expert
“would have been a risky defense strategy.” As the trial court
explained, such expert evidence, even if imperfect, would have

                                 26
                             In re LONG
                    Opinion of the Court by Liu, J.


provided a potentially meritorious defense ruling out Long as
the perpetrator. And even though a jury could have ultimately
decided to reject it, such evidence would have had enough
substance as to pose no serious risk of compromising the overall
credibility of the defense. We conclude that there is “a
reasonable probability that a competent attorney . . . would
have introduced” expert testimony on the victim’s time of death
in this case. (Wiggins, supra, 539 U.S. at p. 535.) Keen was “not
in a position to make a reasonable strategic choice” as to
whether to present such testimony because his investigation
into Conde’s time of death was unreasonable. (Ibid.)
                                  3.
      We now consider whether “there is a reasonable
probability that [the jury] would have returned with a different”
verdict (Wiggins, supra, 539 U.S. at p. 536) if counsel had
presented the testimony of a time of death expert. The trial
court observed that “it’s always a question of fact for the jury to
either accept or reject the testimony of any witness that testifies,
including an expert.” And the court acknowledged that Dr.
Cohen disagreed with the testimony of Dr. Bonnell and Dr. Hua,
and “opined the time of death was just as likely . . . before 1:20
a.m. as after.” Nevertheless, the court ruled that expert
testimony estimating time of death before Long arrived home
“could reasonably raise a reasonable doubt in the minds of the
jurors” and “could be fatal to the People’s case.” Applying our
independent judgment, we agree.
      The prosecution’s evidence against Long was not
particularly strong. The case rested on circumstantial evidence
of Long’s motive and opportunity to commit the crime. As noted,
in the hours leading up to Conde’s murder, Long and Conde had


                                  27
                             In re LONG
                    Opinion of the Court by Liu, J.


been involved in a verbal and physical altercation. Long was
cheating on Conde with Dills, and she was heavily intoxicated.
Although no neighbors saw Long or Conde, they heard several
noises from the direction of the couple’s house late at night.
When Long called 911, she said Conde was still breathing, yet
she did not render assistance despite being a vocational nurse.
Several items were missing from Long’s house, though it did not
appear to police that the house had been ransacked. And the
prosecution had called into doubt Long’s uncorroborated
testimony that she had not changed her clothes that night.
      At the same time, the prosecutor offered no confession, no
eyewitnesses, no murder weapon identified or recovered, and no
bloody clothes or other physical or forensic evidence linking
Long to the crime. Furthermore, the alibis of the other suspects,
Bugarski and Lovejoy, were only weakly corroborated, if at all.
In the months before Conde’s death, both Bugarski and Lovejoy
had threatened the couple and had engaged in suspicious
activity around Long’s house. Ultimately, the sole testimony
placing Long at the scene of the crime came from Dills. As the
trial court observed, “[O]bviously the People’s cornerstone to
their prosecution was the reliability of Mr. Dills.” But Dills had
also been drinking throughout that day; he was intimately
involved with the victim’s girlfriend; he was a suspect in the
crime when interviewed by the police; and because he died
before trial, he never testified before a jury and was never cross-
examined after full discovery.
      The centerpiece of the prosecution’s case was its theory
that Long arrived at the murder scene at 1:20 a.m. and called
911 at 2:09 a.m. Under that scenario, she would have had
approximately 50 minutes to arrive, secure a weapon, bludgeon
the victim to death, and then clean up the scene as well as

                                  28
                             In re LONG
                    Opinion of the Court by Liu, J.


herself and dispose of the weapon. Under the timeframe offered
by the defense, Long would have had only 10 minutes to
accomplish all of those tasks.
      Several facts stand against the prosecution’s theory.
There were two other people with a potential motive to kill the
victim, and their alibis were not firm. In addition, the front door
was unlocked, the kitchen slider was open, and items were
missing from the home. It was a bloody crime scene with a 360-
degree blood splatter pattern. Yet there was no evidence that a
sink or shower had been used to clean up. A search of the home,
the car, and the neighborhood, including storm drains,
uncovered no weapon, no bloody clothes, and no other evidence.
      In addition, the prosecution expert opined at trial that the
victim’s head injuries would have caused death within 10 to 15
minutes. The prosecution’s own evidence showed Long was over
two miles away between 11:00 p.m. and 1:20 a.m. Defense
counsel did not present available evidence from which the jury
could have concluded that the victim could have died much
earlier, when Long was nowhere near the crime scene. That
evidence would have effectively negated the linchpin of the
prosecution’s case and, together with the third party culpability
evidence and the evidence of a possible break-in and theft, would
have significantly enhanced the probability of a jury having a
reasonable doubt as to Long’s guilt.
      A “verdict or conclusion only weakly supported by the
record is more likely to have been affected by errors than one
with overwhelming record support.” (Strickland, supra, 466
U.S. at p. 696.) Given the totality of the trial evidence, there is
a “substantial, not just conceivable,” likelihood that expert
testimony that Conde died before 1:20 a.m. would have led to a


                                  29
                            In re LONG
                   Opinion of the Court by Liu, J.


more favorable result for Long. (Harrington, supra, 562 U.S. at
p. 112.) We conclude it is reasonably probable that the
presentation of expert testimony as to Conde’s time of death,
along the lines of Dr. Hua’s and Dr. Bonnell’s testimony, would
have led one or more jurors to harbor reasonable doubt about
Long’s guilt. Counsel’s failure to investigate the time of death,
in a case where the timeline was crucial, is an error “sufficient
to undermine confidence in the outcome.” (Strickland, at
p. 694.)
                        CONCLUSION
     We reverse the judgment of the Court of Appeal.


                                             LIU, J.




We Concur:
CANTIL-SAKAUYE, C. J.
CORRIGAN, J.
CUÉLLAR, J.
KRUGER, J.
GROBAN, J.
FRANSON, J.*




*
      Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI,
section 6 of the California Constitution.


                                 30
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion In re Long
__________________________________________________________________________________

Unpublished Opinion XXX NP opn. filed 5/3/18 – 4th Dist., Div. 2
Original Appeal
Original Proceeding
Review Granted
Rehearing Granted

__________________________________________________________________________________

Opinion No. S249274
Date Filed: November 30, 2020
__________________________________________________________________________________

Court: Superior
County: Riverside
Judge: Patrick F. Magers*
__________________________________________________________________________________

Counsel:

Michelle Rogers, under appointment by the Supreme Court; and Alissa Bjerkhoel for Petitioner Kimberly Louise
Long.

Michael A. Hestrin, District Attorney, and Alan D. Tate, Deputy District Attorney, for Respondent the People.




*Retired judge of the Riverside Superior Court assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Alan D. Tate
Deputy District Attorney
3960 Orange Street
Riverside, CA 92501
(951) 955-0126

Michelle Rogers
Appellate Defenders, Inc.
555 West Beech St., Suite 300
San Diego, CA 92101
(619) 696-0282

Alissa Bjerkhoel
225 Cedar Street
San Diego, CA 92101